QUINLAN, J.
If a decision on this demurrer is to be of any value it should, as a matter of record, clearly define the .questions of law sought to be raised.
In its present condition of attack on specific paragraphs it fails to meet the requirements of the Practice Book (1934) §97, and of form No. 347. Also, see, Hill vs. Fair Haven & Westville R.R. Co., 75 Conn. 177; Smith & Co. vs. Hurlburt Co., 93 id. 391.
Moreover if the complaint sets forth a cause of action in the '.first count, whatever the terminology used, it should be permitted to go to trial. Folwell vs. Howell, 117 Conn. 565. See, also, Shirlock vs. Macdonald, 121 id. 611.
The demurrer is returned without decision.